DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-13, are drawn to a method and system for a monitoring system, to receive indication of doorbell button press, and to receive doorbell integrated sensor data represents activity in response to the doorbell button press; selecting actions by a device based on the doorbell data and the integrated sensor data; and transmit to the devices to perform actions, classified in 	G08B 13/02.
II. Claims 14-21, are drawn to monitoring system determining, a first type of occupancy comprises human occupancy information inside the property and a second type of occupancy comprises object occupancy information indicating presence of objects inside the property, determining that the first resident is away from the property based on the geolocation data received from a user device; transmit a notification to the user device includes the first type of occupancy information, and does not include the second type of occupancy information, classified in G06V 20/593, G06V 20/60, and/or G06V 10/255. 
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I is detecting/determining activity present outside the property at the integrated doorbell sensor in response to the pressing of the doorbell and has nothing whatsoever to do with the invention of Group II where the occupancy of human and objects are determined and transmit the occupancy information to the resident away from the property.  The subcombination has separate utility such as notifying the resident away from the property occupancy of human and/or objects at the property.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
It will place an undue burden at the US Patent Office to search and cites references from different technologies classified in different CPC symbols.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms. Allison Dietrich on 09/27/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 2-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Double Patenting
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11,315,394 B1 . Although the claims at issue are not identical, they are not patentably distinct from each other because the subject claims 2-13 are broader in scope.
Subject claim
Patented claim 
Subject claim
Patented claim 
2
1
8
1
3
1
9
1
4
1
10
1
5
1
11
1+7
6
1
12
1+2
7
1+4	
13
1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell (US 20150347910 A1).
Consider claim 2, a method performed by one or more computing devices (206) of a property monitoring system [164/200], (Fadell teaches, “a network-level view of an extensible devices and services platform 200 with which a plurality of smart-home environments, such as the smart-home environment 100 of FIG. 1, can be integrated… services platform 200 includes remote servers or cloud computing architectures 164.” See ¶ 0053 “services platform 200 includes a processing engine 206” See ¶ 0057)
 the method comprising: 
receiving, by one or more computing devices at a first time [i.e. before doorbell pressing], doorbell data indicating a doorbell [106] button press, wherein the doorbell data is generated by a doorbell device at a property [150, 186], (Fadell teaches, “one or more intelligent, multi-sensing, network-connected entryway interface devices 106 (herein after referred to as ‘smart doorbells 104’… [t]he smart doorbell 106 may control doorbell functionality, detect a person’s approach to or departure from a location (e.g., an outer door), and announce a person’s approach [claimed doorbell data] or departure via audio or visual means.” See Fadell ¶ 0028. Fadell teaches, “if a visitor approaches  the front door or rings the doorbell 106, the camera in the doorbell 106 can transmit their image to the smart wall switches 108, which can instantly show the image on the dial of the light switch, or project the image in 2D or 3D (holographic) form.” See ¶ 0150. Fadell teaches, “upon being touched, depressed, or otherwise activated, causes as audible notification to be broadcasted [at a first time] within the home or a message to be sent to user interfaces of devices within the home or to a mobile device associated with occupants of the home” See ¶ 0199)
 the doorbell device including a doorbell button (812) and one or more integrated sensors, (Fadell teaches, “the smart doorbell 106 includes a button 812 that, upon being touched, depressed, or otherwise activated, causes as audible notification to be broadcasted within the home or a message to be sent to user interfaces of devices within the home or to a mobile device associated with occupants of the home… technologies and sensors [i.e. claimed integrated sensors]at the smart doorbell 106 may identify the person based on facial recognition or based on other characteristics such as the manner in which the person approached the door” See ¶ 0199. Fadell teaches, “if a visitor approaches the front door or rings the doorbell 106, the camera  [i.e. claimed integrated sensors] in the doorbell 106 can transmit their image to the smart wall switches 108, which can instantly show the image on the dial of the light switch, or project the image in 2D or 3D (holographic) form.” See ¶ 0150); 
receiving, by the one or more computing devices at a second time [i.e. after the pressing of doorbell], integrated sensor data [camera and infrared sensors data], wherein the integrated sensor data represents activity detected by the one or more integrated sensors in response to the doorbell button press, (Fadell teaches, “the smart doorbell 106 includes a button 812 that, upon being touched, depressed, or otherwise activated, causes as audible notification to be broadcasted within the home or a message to be sent to user interfaces of devices within the home or to a mobile device associated with occupants of the home… technologies and sensors [i.e. claimed integrated sensors] at the smart doorbell 106 may identify the person based on facial recognition or based on other characteristics such as the manner in which the person approached the door” See ¶ 0199; 
selecting, by the one or more computing devices and from a doorbell action repository (164), one or more actions to be performed by one or more devices at the property based on the doorbell data and the integrated sensor data, (Fadel teaches, “[l]earned inferences can be made regarding the appropriate response to activation of the button 812. For example, the audible notification is only broadcast in occupied rooms, or rooms occupied by one or more occupants who have a relationship with the person at the door, or no alarm is sound in rooms where occupants, such as small children, are determined to be sleeping. Also, for example, the occupant-selected songs, such as uploaded MP3's, may be broadcasts in the home, where different songs may be broadcast for different occupants at home at the time or based on the identity of the person at the door. Further, for example, technologies and sensors at the smart doorbell 106 may identify the person based on facial recognition or based on other characteristics such as the manner in which the person approached the door. For example over time, based on input received from the smart doorbell 106 a central server can build up an address book of profile data about people who approach the door, such as some identifying biometric data. For example, the address book can be built over time using low-resolution data such as ultrasonic, passive IR, etc. to create a unique signature for individuals. This combined data from different domains and becomes almost like a fingerprint regarding how that person approaches the house” See ¶ 0199. Fadell teaches, “FIG. 16, an embodiment of a special-purpose computer system 1600 is shown. The above methods may be implemented by computer-program products that direct a computer system to perform the actions of the above-described methods and components.” See ¶ 00244. Fadell teaches, “Software instruction sets that provide the functionality of the present invention may be stored in RAM 1670 and non-volatile storage drive 1680. These instruction sets or code may be executed by the processor(s) 1660. RAM 1670 and non-volatile storage drive 1680 may also provide a repository to store data and data structures used in accordance with the present invention.” See ¶ 0244-0250); and 

transmitting, by the one or more computing devices and to the one or more devices at the property, instructions that cause the one or more devices to perform the one or more actions, (Fadel teaches, “[l]earned inferences can be made regarding the appropriate response to activation of the button 812. For example, the audible notification is only broadcast in occupied rooms, or rooms occupied by one or more occupants who have a relationship with the person at the door, or no alarm is sound in rooms where occupants, such as small children, are determined to be sleeping. Also, for example, the occupant-selected songs, such as uploaded MP3's, may be broadcasts in the home, where different songs may be broadcast for different occupants at home at the time or based on the identity of the person at the door.” See ¶ 0199. Also See ¶ 0244-0250).
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the embodiment of Fig. 2 with embodiment of Fig. 16, and therefore, use a special-purpose computer of Fig. 16 that has non-volatile storage drive 1680 may also provide a repository to store data and data structures used in accordance with the present invention to enable an extensible devices and services platform with which the smart-home environment of FIG. 1 can be integrated, as shown in Fig. 2, in order to perform the actions based on the different triggering events anticipated by Fadell in ¶ 0031, 0150, 0195, 0197.

Consider claim 3, the method of claim 2, wherein the doorbell action repository stores data representing a plurality of scenarios, each scenario being associated with at least one designated action, Fadell teaches, “if when inside the home, the occupant receives notice from the smart doorbell 106 that a trusted neighbor is approaching the door, the occupant can use the mobile device 166 to unlock the door to the neighbor can let himself or herself in. Alternatively, the occupant can speak an audible command instructing the smart doorknob 122 to unlock.” See ¶ 0031, i.e. scenario 1. Fadell teaches, “if a visitor approaches the front door or rings the doorbell 106, the camera in the doorbell 106 can transmit their image to the smart wall switches 108, which can instantly show the image on the dial of the light switch, or project the image in 2D or 3D (holographic) form.” See ¶ 0150, i.e. scenario 2. Fadell teaches, “the sensors 828 can “see” the uniform of the delivery person approaching the door or the truck of the delivery person, or the sensors can “hear” the truck in combination with a person approaching the door within a period after hearing the truck. Once the person is with a predetermined distance from the door, the smart doorbell 106, using its speaker, asks the person is he or she is a delivery person, to which that person can reply with an audible response or by indicating as such on the user interface of the doorbell. If the person is making a delivery, the doorbell can instruct the person to place the package in a location proximate the doorbell 106 such that its scanner can scan the bar code or other type of identifying tag affixed to or associated with the package being delivered.” See ¶ 0192, i.e. scenario 3. Also see ¶ 0196.

Consider claim 4, the method of claim 3, wherein each scenario is associated with a security status, the method comprising: determining a security status of the property monitoring system, Fadell teaches, “in the event the home-security system is armed and one of the nodes, either low- or high-power, detects movement, then the node can send a corresponding message through the mesh network to the central server or cloud-computing system 164, which processes the message and determines the appropriate response, such as contacting authorities and/or the home owner as well as instructing the network-connected smart devices to enter an alarm mode, which may involve activating lights, sounding audible alarms, etc.” See ¶ 0035; and selecting, from the doorbell action repository, a particular scenario of the plurality of scenarios based on matching the security status of the property monitoring system to the security status associated with the particular scenario, Fadell teaches, “during late evening hours, an alarm will be sounded in the house, giving notice of the approaching person and/or the doorbell 106 may audibly announce to the individual that he or she is being monitored by a home security system. Further, in the event the person attempts to enter a door, window, or other access point to the home, an message will be sent to local law enforcement. However, during day time hours when one or more occupants are at home, a learned inference can be made to take no action, such as when a meter reader, mail carrier, garbage collector, etc. is approaching the house as per a reasonably predictable and learned schedule.” See ¶ 0195.
wherein selecting the one or more actions to be performed comprises selecting the at least one designated action associated with the particular scenario, Fadell teaches, “during late evening hours, an alarm will be sounded in the house, giving notice of the approaching person and/or the doorbell 106 may audibly announce to the individual that he or she is being monitored by a home security system. Further, in the event the person attempts to enter a door, window, or other access point to the home, an message will be sent to local law enforcement.” See ¶ 0195.

Consider claim 5, the method of claim 4, wherein determining the security status of the property monitoring system comprises: determining, using an aberrant engine, that the doorbell data and the integrated sensor data indicate a potential security breach of the property, Fadell teaches,  “the smart-home environment 100 of FIG. 1 further includes one or more intelligent, multi-sensing, network-connected entry detectors 112 (herein after referred to as “smart entry detector 112”). The illustrated smart entry detectors 112 are located at windows 182, doors 186, and other entry points of the smart-home environment 100 for detecting when a window, door, or other entry point is opened, broken, or otherwise breached.” See ¶ 0030; and 
based on determining that the doorbell data and the integrated sensor data indicate a potential security breach of the property, designating a particular security status of the property, Fadell teaches,  “the smart doorbell 106 may observe the same car parked on a street out front of the smart-home environment 100 over the course of several days. In particular, the smart doorbell 106, in combination with rules-based inference engines or artificial intelligence provided the central server and cloud-computer system 164, may infer that the comings and goings of the car are consisting with burglars “casing” the home. Upon making this inference, rather than triggering an alarm condition, the central server and cloud-computer system 164 may send a “pre-alarm” message to the occupants' mobile devices 166 and/or to local law enforcement, alerting them to the potential casing and including a description of the car.” See ¶ 0131 Fadell teaches, “For example, during late evening hours, an alarm will be sounded in the house, giving notice of the approaching person and/or the doorbell 106 may audibly announce to the individual that he or she is being monitored by a home security system.” See ¶ 0195. Fadell teaches, “For example, an alarm can be triggered in the home in the event one or more of the children are detected by the occupancy sensing to be outside of the home. This alert enables the parents or other caretakers to quickly take actions to protect the child from the traffic.” See ¶ 0197.

Consider claim 6, the method of claim 3, comprising: selecting, by the one or more computing devices and from the doorbell action repository, a particular scenario of the plurality of scenarios, wherein the at least one designated action associated with the particular scenario includes providing a notification of the doorbell button press to a set of users; and providing, by the one or more computing devices and to the set of users associated with the particular scenario, the notification of the doorbell button press, Fadell teaches, “the smart doorbell 106 includes a button 812 that, upon being touched, depressed, or otherwise activated, causes as audible notification to be broadcasted within the home or a message to be sent to user interfaces of devices within the home or to a mobile device associated with occupants of the home. Learned inferences can be made regarding the appropriate response to activation of the button 812. For example, the audible notification is only broadcast in occupied rooms, or rooms occupied by one or more occupants who have a relationship with the person at the door, or no alarm is sound in rooms where occupants, such as small children, are determined to be sleeping.” See ¶ 0199.

Consider claim 7, the method of claim 3, wherein each scenario is associated with an integrated sensor data characteristic comprising at least one of: 
[[duration of motion detected by the integrated sensors after the first time;]]1
a classification of a particular object detected by the integrated sensors, Fadell teaches, “an alarm can be triggered in the home in the event one or more of the children are detected by the occupancy sensing to be outside of the home.” See ¶ 0197, i.e. system is capable of classifying children; 
a number of people detected by the integrated sensors, Fadell teaches, “an alarm can be triggered in the home in the event one or more of the children are detected by the occupancy sensing to be outside of the home.” See ¶ 0197, i.e. system is capable of determining the number of people outside the property, “if no one is home or if only children or elderly people are at home, then a ten-digit code is required. However, if the parents of the children or the adult children of the elderly are at home then no access code is required or only a three-digit code is required.” See ¶ 0196, i.e. system is capable of determining the number of people inside the property; 
an identification of a particular person detected by the integrated sensors; a trajectory of an object detected by the integrated sensors, Fadell teaches, “technologies and sensors at the smart doorbell 106 may identify the person based on facial recognition or based on other characteristics such as the manner in which the person approached the door. For example over time, based on input received from the smart doorbell 106 a central server can build up an address book of profile data about people who approach the door, such as some identifying biometric data. For example, the address book can be built over time using low-resolution data such as ultrasonic, passive IR, etc. to create a unique signature for individuals. This combined data from different domains and becomes almost like a fingerprint regarding how that person approaches the house. In some instances, when a “familiar” person approaches the door, the smart doorbell 116 “asks” the person if he is “John Doe”, to which the person can verbally or physically respond. Upon obtaining this information John Doe's name or image can be announced or projected on device in the home and/or John Doe will be given certain access rights to the home, such as for example the door will automatically unlock as he approaches. Further, in addition to or instead of identification based on these unique “signatures”, individuals may enable their mobile devices to communicate with the smart doorbell 116” See ¶ 0195; or 
a characteristic of sound detected by the integrated sensors, Fadell teaches, “based on information received from the doorbell 106, such as noise and motion data, determines that the street adjacent to the home has a threshold level of traffic, the inferences are made regarding the safety of the children residing at the home.” See ¶ 0197.

Consider claim 8, the method of claim 7, comprising: 
determining a characteristic of the integrated sensor data generated by the one or more integrated sensors, See ¶ 0195 and 197; and 
selecting, from the doorbell action repository, a particular scenario of the plurality of scenarios based on matching the characteristic of the integrated sensor data generated by the one or more integrated sensors to the integrated sensor data characteristic associated with the particular scenario, wherein selecting the one or more actions to be performed comprises selecting the at least one designated action associated with the particular scenario, See ¶ 0195 and 197.

Consider claim 9, the method of claim 2, wherein transmitting, to the one or more devices at the property, instructions that cause the one or more devices to perform the one or more actions comprises: transmitting an instruction to a camera at the property that causes the camera to stream camera images to the one or more computing devices, Fadell teaches, “if a visitor approaches the front door or rings the doorbell 106, the camera in the doorbell 106 can transmit their image to the smart wall switches 108, which can instantly show the image on the dial of the light switch, or project the image in 2D or 3D (holographic) form. Further, for example, the image of the arriving visitor at the front door can be projected only from the smart wall switches 108 of those rooms where occupancy is sensed.” See ¶ 0150.

Consider claim 10, the method of claim 9, comprising: determining, based on the camera images, an occupancy of the property, Fadell teaches, “if no one is home or if only children or elderly people are at home, then a ten-digit code is required. However, if the parents of the children or the adult children of the elderly are at home then no access code is required or only a three-digit code is required.” See ¶ 0196, i.e. system is capable of determining the number of people inside the property; and selecting, by the one or more computing devices and from the doorbell action repository, one or more additional actions to be performed based on the occupancy of the property, Fadell teaches, “if no one is home or if only children or elderly people are at home, then a ten-digit code is required. However, if the parents of the children or the adult children of the elderly are at home then no access code is required or only a three-digit code is required.” See ¶ 0196.

Consider claim 12, the method of claim 2, wherein the one or more integrated sensors comprise at least one of a camera, “the camera in the doorbell 106 can transmit their image to the smart wall switches 108, which can instantly show the image on the dial of the light switch, or project the image in 2D or 3D (holographic) form.” See ¶ 0150,  a motion sensor, or a microphone, Fadell teaches, “technologies including the sensors 828, such as noise, motion, and/or facial recognition detection, in combination with rules-based inference engines or artificial intelligence provided at a central server, such as server 164, are used to detect when one or more unknown individuals are approaching the home.” See ¶ 0195. “smart devices have a microphone and speaker and that two-way voice communication can be established between the network-connected smart device” See ¶ 0085.

Consider claim 13, a property monitoring system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations, See rejection of claim 1, See ¶ 0244-0250, comprising: 
receiving, by one or more computing devices at a first time, doorbell data indicating a doorbell button press, wherein the doorbell data is generated by a doorbell device at a property, the doorbell device including a doorbell button and one or more integrated sensors, See rejection of claim 1; 
receiving, by the one or more computing devices at a second time, integrated sensor data, wherein the integrated sensor data represents activity detected by the one or more integrated sensors in response to the doorbell button press, See rejection of claim 1; 
selecting, by the one or more computing devices and from a doorbell action repository, one or more actions to be performed by one or more devices at the property based on the doorbell data and the integrated sensor data, See rejection of claim 1; and 
transmitting, by the one or more computing devices and to the one or more devices at the property, instructions that cause the one or more devices to perform the one or more actions, See rejection of claim 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell (US 20150347910 A1) in view of Kasmir (US 2015/0341603 A1).
Consider claim 11, the method of claim 2, wherein the doorbell data includes one or more of: a timestamp indicating a time when the doorbell button press occurred; or a number of doorbell button presses that occurred, Kasmir teaches, “[e]ach visitor can be logged and ‘time stamped.’ Visitor information can be stored in the cloud (e.g., a 15 second video of each visit can be stored remotely). The stored visitor information can also include recorded conversations and whether the visitor notification was ‘answered’ by the user.” See ¶ 0431. Kasmir teaches, “some embodiments track, record, and/or provide the number of times a visitor has visited and/or been detected by a security system 202. Several embodiments track, record, and/or provide the number of times a visitor has pressed (e.g., ‘rung’) the doorbell button 212, visited a particular location (e.g., the building to which the security system 202 is coupled), and/or communicated with a particular computing device 204.” See ¶ 0739. Kasmir teaches, “the system can be configured to only notify a user’s smartphone at certain times of day or night.” See ¶ 0366.
 It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Fadell and wirelessly communicate with a remotely located computing device to enable a visitor to communicate remotely with a user away from the property, and notify the user that the number of times a visitor has pressed (e.g., ‘rung’) the doorbell button 212, whether baby or someone at the house, and whether the notification was sent to first remote computing device, but if the communication request is not answered within a certain period of time, as suggested by Kasmir; therefore, allow the end-user away from the property a sense of security and enabling the end-user to know exactly when the doorbell was rung and how many times someone pressed/actuated the doorbell button. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Crucs (US 2010/0289618 A1), Crucs teaches, “a method of automatically activating a garage door opener. The method includes sensing an automobile moving near a garage using a motion sensor and transmitting a first signal from the motion sensor to a transponder of the automobile in response to the sensing. The method further includes receiving the first signal at the automobile using the transponder and transmitting an access code signal from the transponder to a receiver of a garage door opener of the garage in response to receiving the first signal… motion sensor may include at least one of an infrared motion detector, a radio frequency motion detector, an acoustic motion detector, an ultrasonic motion detector, and an optical motion detector.” See ¶ 0004.

Slavin (US 2010/0289644 A1), Slavin teaches “the system 100 may detect an absence of activity within the fixed property while the monitoring system is in a disarmed state. This may trigger consideration of whether the monitoring system should be automatically set to an armed state in which a security alarm is generated in response to detected entry into the fixed property.” See ¶ 0116.  Slavin teaches, “[t]o evaluate the geographic criteria, the monitoring system 330 determines a location of the dad 360 based on data from a mobile device that tracks a moving asset assigned to the dad 360 and determines a location of the mom 370 based on data from a mobile device that tracks a moving asset assigned to the mom 370. In this regard, the monitoring system 330 determines that the dad 360 is currently at location A and the mom 370 is currently at location B. The monitoring system 330 evaluates the determined geographic locations of the dad 360 and the mom 370 and determines to send a notification to only the dad 360 based on the determined geographic locations.” See ¶ 0076. Slavin further teaches, “Had the mom 370 been within the threshold distance, the monitoring system 330 may have sent the notification to both the dad 360 and the mom 370. Had the dad 360 been outside of the threshold distance, the monitoring system 330 may have decided not to send a notification or may have sent the notification to both the dad 360 and the mom 370.” See ¶ 0078.

Fu (US 10,289,917 B1), Fu teaches, “the detectors 102a-102n may be integrated with an outdoor light fixture and/or an indoor light fixture. The detectors 102a-102n may be implemented as a pressure sensor, a RFID transmitter/receiver and/or a contact sensor. The sensor signals may include images, sound, touch, RFID, smell, etc. Signals detected by the system 100 may comprise doorbell signals (e.g., detected at audio frequencies inside and/or outside the human hearing range…” See col. 3 lines 55-62. Fu teaches, “[t]he state 386 may monitor the detection devices 102a-102n for package delivery.” See col. 13 lines 42-43. Fu teaches, “If the decision state 388 determines the package has been delivered, the method 380 may move to the state 390. The state 390 may monitor for visitors.” See col. 13 lines 47-49.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kasmir cited in the rejection of claim 11 teaches this Markush element, Se rejection of claim 11.